Wolf, District Judge,
concurring.
I concur with the remanding of the case to the trial judge, but I am reluctant to adopt the general *631philosophy which may be implied that a trial judge is not permitted to experiment with unsupervised but limited visitation between a child and his parent where there has been admitted sexual abuse in the past. On the contrary, the trial judge should have wide discretion in his attempts to rehabilitate parent and child until and unless parental rights are actually terminated.
I concur that the case should be remanded to the trial court, but only with the direction that the order of visitation be modified to provide for frequent periodic review by the trial court with the opportunity for the trial court to summarily terminate such visitation ex parte upon it appearing to the court that continuance of such visitation would not be in the best interests of the child.